Case 6:18-cv-00088-NKM-RSB Document 16 Filed 07/22/20 Page 1 of 4 Pageid#: 69




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               LYNCHBURG DIVISION

UNITED STATES OF AMERICA,    )
                             )
and COMMONWEALTH OF VIRGINIA )
                             )
                             )
ex rel. DWIGHT OLDHAM,       )
                             )
             Plaintiff,      )                        Civil Action No. 6:18-cv-88
                             )
                  v.         )
                             )
                             )
CENTRA HEALTH, INC.,         )
                             )
             Defendant.      )


                             MOTION TO VACATE DISMISSAL

       Plaintiff-Relator Dr. Dwight Oldham, M.D., respectfully moves this Court to vacate its

July 1 dismissal of this case without prejudice pursuant to Federal Rule of Civil Procedure 60(b).

Due to a clerical mistake on the part of undersigned counsel, the wrong date was calendared to

submit the Plaintiff’s Amended Complaint and complete service. Counsel apologizes to the

Court for this inadvertent omission, but respectfully suggests that setting aside the dismissal and

allowing the Plaintiff to file his Amended Complaint and move forward expeditiously with

service would best serve the interests of justice and would not prejudice the defendant.

                                        Summary of Facts

       The Relator originally filed this action on November 21, 2018 (Dkt. 1). The United

States filed a Notice of Election to Decline Intervention on January 29, 2020. (Dkt. 10) The

Commonwealth of Virginia filed a Notice of Election to Decline Intervention on January 29,

2020. (Dkt. 9). This Court issued an order to unseal the case on January 31, 2020, making the

deadline for service of process in accordance with Federal Rule of Civil Procedure 4(m) on April

                                                 1
Case 6:18-cv-00088-NKM-RSB Document 16 Filed 07/22/20 Page 2 of 4 Pageid#: 70




30, 2020. Upon motion from undersigned counsel, this Court granted an extension to complete

service by June 29, 2020. (Dkt. 14). Due to the aforementioned mistake, however, undersigned

counsel recorded the incorrect deadline for that service as July 19, 2020. While counsel was

working on an Amended Complaint and narrowing the claims and issues to be resolved in the

case, the deadline passed and the Court entered an Order of Dismissal Without Prejudice on July

1, 2020. (Dkt. 15).

        For purposes of evaluating the relevant statute of limitations, the actions forming the

basis for the remaining retaliation and breach of contract claims occurred in November 2017.

(Complaint ¶¶ 65-88, Dkt. 1).

                                                  Law

        Federal Rule of Civil Procedure 60 provides a mechanism for parties to seek relief from a

judgment or order arising out of “a clerical mistake or a mistake arising from oversight or

omission.” Fed. R. Civ. P. 60(a). The rule states: “[o]n motion and just terms, the court may

relieve a party or its legal representative from a final judgment, order, or proceeding for the

following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; […] (6) any other

reason that justifies relief.” Fed. R. Civ. P. 60(b).

        The failure of a party to meet a deadline because of inattention, inadvertence, or

negligence is “neglect.” Copperfield v. Dalkon Shield Claimants Trust (In re. A. H. Robins Co.),

221 Bankr. 166 (Bankr. E.D. Va.), aff’d, 166 F.3d 1208 (4th Cir. 1998). The Court should

consider the following factors in determining whether neglect was “excusable:” (1) the danger of

prejudice to the other party; (2) the length of delay and its potential impact on judicial

proceedings; (3) the reason for the delay, including whether it was within the reasonable control

of the movant; and (4) whether the movant acted in good faith. Id. Fed. R. Civ. P. 60(b) should



                                                   2
Case 6:18-cv-00088-NKM-RSB Document 16 Filed 07/22/20 Page 3 of 4 Pageid#: 71




be liberally construed and applied so as to prevent a manifest miscarriage of justice. Stancil v.

United States, 200 F. Supp. 36 (E.D. Va. 1961).

                                             Argument

       Missing a deadline due to an inadvertent mistake falls squarely within the ambit of Rule

60. All of the circumstances of this case weigh in favor of granting this motion and allowing the

case to proceed forward to the merits.

        First, granting this motion would not prejudice the defendant. The reason for the

previous delay in service is that the Plaintiff took time to narrow his claims and file an Amended

Complaint. Moreover, all of the remaining claims are well within the respective statutes of

limitations. See 31 U.S.C. § 3730(h)(3) (statute of limitations for False Claims Act retaliation is

three years); see also Va. Code § 8.01-246 (statute of limitations for breach of contract is five

years). If the Court does not grant this motion, the Plaintiff could simply file a new case.

Therefore, granting this motion will not prejudice the defendant.

       Second, the delay has been very short – twenty two days.

       Third, this mistake was inadvertent. While the mistake was certainly within the power of

undersigned counsel to avoid, it did not occur as a result of willful neglect. Plaintiff anticipated a

delay in being able to make necessary revisions to the Amended Complaint as a result of the

COVID-19 pandemic and sought an extension of time to complete service, and simply

calendared the incorrect date.

       Finally, the Plaintiff has acted in good faith. Counsel for the plaintiff discovered this

mistake and filed the present motion within a matter of days. If this motion is granted, Plaintiff is

prepared to immediately file his Amended Complaint and complete service within days. Plaintiff

will gain no litigation advantage as a result of this mistake.



                                                  3
Case 6:18-cv-00088-NKM-RSB Document 16 Filed 07/22/20 Page 4 of 4 Pageid#: 72




                                           Conclusion

       For the reasons outlined above, Plaintiff Dr. Oldham respectfully moves the Court to

grant his Motion to Vacate the Dismissal Without Prejudice and permit him five days from the

Court’s grant of this motion to file an Amended Complaint and ten subsequent days to effect

service.


                                             Respectfully submitted,

                                             DWIGHT OLDHAM

                                             By:    John R. Thomas, Jr.


John R. Thomas, Jr. (VSB No. 75510)
HAFEMANN MAGEE & THOMAS, LLC
11 Franklin Road, S.W.
P.O. Box 8877
Roanoke, Virginia 24014
jt@fed-lit.com
(540) 759-1660
Counsel for Relator



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 22, 2020, I electronically filed the foregoing with

 the Clerk of Court using the CM/ECF system which will send notification of such filing to

 counsel of record.


                                                      /s/ John R. Thomas, Jr.




                                                4
